06/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0267



                                  No. DA 19-0267

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

WALLIS SINZ,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

July 23, 2020, within which to prepare, serve, and file its response brief.




KFS                                                                     Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              June 18 2020